DETAILED ACTION
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 16 September 2020 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8,589,136 B2 Ertas, et al. [herein “patent ’136”] in view of US patent 8,798,978 B2 Ertas, et al. [herein “Ertas”].
Claim 1 recites “1. A method comprising: simulating a first plurality of drill bit designs to generate simulated drill bit data.” Patent ‘136 column 14 lines 46-48 disclose “obtaining drilling operations parameters at 206 and obtaining drill tool assembly data regarding one or more potential drill tool assemblies.” Obtaining respective parameters is generating respective drill bit data. Obtaining this data for more than one drill tool assemblies corresponds with a plurality of drill bit designs.
Patent ‘136 does not explicitly disclose design of the drill bit of the drill tool assembly; however, in analogous art of predicting drilling vibrations, Ertas column 12 lines 62-65 teaches “one important value of the diagnostics is to provide information for choosing a bit and operating parameters that have optimized performance over the interval taken as a whole.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 1 further recites “calculating, from the simulated drill bit data, drill bit metric values for the first plurality of drill bit designs.” Patent ‘136 column 12 lines 24-29 disclose:
Exemplary drilling parameters on which one or more vibrational indices may be depend include bit depth, rotary speed (of the drill bit and/or the drill tool assembly), mud pump speed, mud viscosity, weight on bit, mud flow rate, rate of penetration, mechanical specific energy, etc.
Each drilling parameter upon which the vibrational indices depend is a respective drill bit metric for the drill bit designs.
Patent ‘136 does not explicitly disclose design of the drill bit of the drill tool assembly; however, in analogous art of predicting drilling vibrations, Ertas column 12 lines 62-65 teaches “one important value of the diagnostics is to provide information for choosing a bit and operating parameters that have optimized performance over the interval taken as a whole.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 1 further recites “determining correlations between the drill bit metric values and a presence of 3D coupled vibration for the first plurality of drill bit designs as indicated in the simulated drill bit data.” Patent ‘136 column 9 lines 20-21 disclose “a vibration index is associated with a particular set of drilling parameters.” A vibration index indicates a correlation via a defined relationship between vibration and the drilling parameters. The drilling parameters correspond with respective drill-bit metric values.
Patent ‘136 column 12 lines 16-29 disclose:
the frequency-domain model(s) are utilized to generate one or more vibrational indices … the vibrational index may be functionally dependent on one or more drilling parameters … rate of penetration, mechanical specific energy, etc.
The vibrational index depending on respective drilling parameters is the vibrational index being correlated with the respective drilling parameters. The drilling parameters including rate of penetration and mechanical specific are drill bit metric values. See also Patent ‘136 column 14 lines 58-62.
Patent ‘136 column 44 lines 17-19 disclose “two or more of the vibration modes and two or more corresponding indices may be considered in conjunction in efforts to reduce vibration during drilling operations.” Combined vibration modes is related to coupled vibration.
But patent ‘136 does not explicitly disclose coupled vibration; however, in analogous art of predicting drilling vibrations, Ertas column 4 lines 66-67 teach “Vibrations may include but are not limited to torsional, axial, and coupled torsional/axial vibrations.” Coupled vibration is a 3D coupled vibration. See also Ertas column 10 lines 9-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 1 further recites “and generating a second plurality of drill bit designs with reduced 3D coupled vibration based, at least in part, on the first plurality of drill bit designs and the determined correlations.” Patent ‘136 column 15 lines 5-7 disclose “the vibrational indices may be utilized to evaluate the suitability of one or more potential drill tool assembly designs for the drilling operation.” Evaluating the suitability of a drill tool assembly for the drilling operation is using the vibrational indices to generate a second drill bit design. The drill tool assembly design includes corresponding drill bits. The vibrational indices corresponds with the vibration and correlation with respective drilling parameters.
Patent ‘136 column 15 lines 26-28 disclose “Selecting a preferred drill tool assembly design is an example of adjusting drilling parameters to mitigate vibrations … rate of penetration attainable while minimizing vibrations.” Mitigating vibrations is reducing vibration.
Claim 5 further recites “5. The method of claim 1, wherein the drill bit metric values correspond to values for at least one of drilling efficiency and side cutting efficiency.” From the above list of alternatives the Examiner is selecting “drilling efficiency.”
Patent ‘136 column 20 lines 64-67 disclose “A number of complex factors influence the aggressiveness (rate of torque generation) and efficiency (energy consumed for penetrating rock in relation to rock strength) of the drill bit.” The efficiency of a drill bit is a drilling efficiency.
Claim 6 further recites “6. The method of claim 1, further comprising determining the presence of 3D coupled vibration in the simulated drill bit data.” Patent ‘136 column 15 lines 16-19 disclose “the utilization of the vibrational indices to evaluate drill tool assembly designs is adapted to identify a drill tool assembly design expected to mitigate vibrations or to result in a preferred vibrational performance during drilling operations.” Evaluating the designs to identifying expected vibrational performance is determining the presence of corresponding vibration in the data.
Patent ‘136 column 44 lines 17-19 disclose “two or more of the vibration modes and two or more corresponding indices may be considered in conjunction in efforts to reduce vibration during drilling operations.” Combined vibration modes is related to coupled vibration.
But patent ‘136 does not explicitly disclose coupled vibration; however, in analogous art of predicting drilling vibrations, Ertas column 4 lines 66-67 teach “Vibrations may include but are not limited to torsional, axial, and coupled torsional/axial vibrations.” Coupled vibration is a 3D coupled vibration. See also Ertas column 10 lines 9-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 7 further recites “7. The method of claim 6, wherein determining the presence of 3D coupled vibration in the simulated drill bit data comprises identifying a first frequency corresponding to a peak in frequency vibrational data for lateral, axial, and torsional directions relative to a drill bit.” Patent ‘136 column 16 lines 43-47 disclose “one or more frequency-domain models may be used, at 308, to transform the obtained drilling operations parameters and the obtained drill tool assembly data into one or more vibrational indices that characterize an excitation response of the drill tool assembly design.” Frequency-domain models determine corresponding frequencies. Each respective vibrational index that characterizes excitation response is identifying frequency corresponding to frequency vibrational data.
Patent ‘136 column 10 lines 32-35 disclose “torsional and/or axial vibrations in response to excitations, but may be extended to other forms of vibrations, such as lateral vibrations.” Torsional, axial, and lateral vibrations are lateral, axial, and torsional directions.
Claim 8 further recites “8. The method of claim 1, wherein calculating the drill bit metric values for the first plurality of drill bit designs comprises calculating a value for at least a second drill bit metric for each of the first plurality of drill bit designs.” Patent ‘136 column 12 lines 24-29 disclose:
Exemplary drilling parameters on which one or more vibrational indices may be depend include bit depth, rotary speed (of the drill bit and/or the drill tool assembly), mud pump speed, mud viscosity, weight on bit, mud flow rate, rate of penetration, mechanical specific energy, etc.
Without loss of generality, rate of penetration (RoP) is a first drill bit metric and mechanical specific energy (MSE) is a second drill bit metric.
Claim 9 further recites “9. The method of claim 1, wherein determining a correlation between drill bit metric values and the presence of 3D coupled vibration comprises determining that error for a regression with drill bit metric values for a third drill bit metric as an explanatory variable and the presence of 3D coupled vibration as a response variable is below a threshold error.” Patent ‘136 column 19 lines 59-64 disclose:
the various vibration indices can be displayed as tracks in a log to facilitate correlation between the observed behavior and the computed indices. This allows for calibration of previously unknown or poorly known parameters and can shed light into the root causes of poor vibrational performance, each of which can lead to better designs.
Calibration and determining correlation between observed and computed indices is related to determining an error of the vibrational indices.
But patent ‘136 does not explicitly disclose a threshold error of a regression. However, in analogous art of predicting drilling vibrations, Ertas column 31 lines 26-28 teach “It is desirable to have a quality factor greater than 0.8 (80%) between surface estimates and downhole measurements to validate.” The 0.8 value is a threshold error. The quality metric satisfying this threshold is the error being below a threshold. The surface estimates correspond with the response variable vibration indices and the downhole measurements correspond with third drill bit metrics.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 10 recites “10. A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device.” Patent ‘136 column 45 lines 45-47 disclose “computer system will include conventional components such as processors, storage medium, software.” Software is instruction executable by the computer system.
Claim 10 further recites “to perform operations comprising: simulating a first plurality of drill bit designs to generate simulated drill bit data.” Patent ‘136 column 14 lines 46-48 disclose “obtaining drilling operations parameters at 206 and obtaining drill tool assembly data regarding one or more potential drill tool assemblies.” Obtaining respective parameters is generating respective drill bit data. Obtaining this data for more than one drill tool assemblies corresponds with a plurality of drill bit designs.
Patent ‘136 does not explicitly disclose design of the drill bit of the drill tool assembly; however, in analogous art of predicting drilling vibrations, Ertas column 12 lines 62-65 teaches “one important value of the diagnostics is to provide information for choosing a bit and operating parameters that have optimized performance over the interval taken as a whole.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 10 further recites “calculating, from the simulated drill bit data, drill bit metric values for the first plurality of drill bit designs.” Patent ‘136 column 12 lines 24-29 disclose:
Exemplary drilling parameters on which one or more vibrational indices may be depend include bit depth, rotary speed (of the drill bit and/or the drill tool assembly), mud pump speed, mud viscosity, weight on bit, mud flow rate, rate of penetration, mechanical specific energy, etc.
Each drilling parameter upon which the vibrational indices depend is a respective drill bit metric for the drill bit designs.
Patent ‘136 does not explicitly disclose design of the drill bit of the drill tool assembly; however, in analogous art of predicting drilling vibrations, Ertas column 12 lines 62-65 teaches “one important value of the diagnostics is to provide information for choosing a bit and operating parameters that have optimized performance over the interval taken as a whole.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 10 further recites “determining correlations between the drill bit metric values and a presence of 3D coupled vibration for the first plurality of drill bit designs as indicated in the simulated drill bit data.” Patent ‘136 column 9 lines 20-21 disclose “a vibration index is associated with a particular set of drilling parameters.” A vibration index indicates a correlation via a defined relationship between vibration and the drilling parameters. The drilling parameters correspond with respective drill-bit metric values.
Patent ‘136 column 12 lines 16-29 disclose:
the frequency-domain model(s) are utilized to generate one or more vibrational indices … the vibrational index may be functionally dependent on one or more drilling parameters … rate of penetration, mechanical specific energy, etc.
The vibrational index depending on respective drilling parameters is the vibrational index being correlated with the respective drilling parameters. The drilling parameters including rate of penetration and mechanical specific are drill bit metric values. See also Patent ‘136 column 14 lines 58-62.
Patent ‘136 column 44 lines 17-19 disclose “two or more of the vibration modes and two or more corresponding indices may be considered in conjunction in efforts to reduce vibration during drilling operations.” Combined vibration modes is related to coupled vibration.
But patent ‘136 does not explicitly disclose coupled vibration; however, in analogous art of predicting drilling vibrations, Ertas column 4 lines 66-67 teach “Vibrations may include but are not limited to torsional, axial, and coupled torsional/axial vibrations.” Coupled vibration is a 3D coupled vibration. See also Ertas column 10 lines 9-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 10 further recites “and generating a second plurality of drill bit designs with reduced 3D coupled vibration based, at least in part, on the first plurality of drill bit designs and the determined correlations.” Patent ‘136 column 15 lines 5-7 disclose “the vibrational indices may be utilized to evaluate the suitability of one or more potential drill tool assembly designs for the drilling operation.” Evaluating the suitability of a drill tool assembly for the drilling operation is using the vibrational indices to generate a second drill bit design. The drill tool assembly design includes corresponding drill bits. The vibrational indices corresponds with the vibration and correlation with respective drilling parameters.
Patent ‘136 column 15 lines 26-28 disclose “Selecting a preferred drill tool assembly design is an example of adjusting drilling parameters to mitigate vibrations … rate of penetration attainable while minimizing vibrations.” Mitigating vibrations is reducing vibration.
Dependent claim 14 is substantially similar to claim 5 above and is rejected for the same reasons.
Claim 15 recites “15. An apparatus comprising: a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor.” Patent ‘136 column 45 lines 45-47 disclose “computer system will include conventional components such as processors, storage medium, software.” Software is instruction executable by the processor.
Claim 15 further recites “to cause the apparatus to, simulate a first plurality of drill bit designs to generate simulated drill bit data.” Patent ‘136 column 14 lines 46-48 disclose “obtaining drilling operations parameters at 206 and obtaining drill tool assembly data regarding one or more potential drill tool assemblies.” Obtaining respective parameters is generating respective drill bit data. Obtaining this data for more than one drill tool assemblies corresponds with a plurality of drill bit designs.
Patent ‘136 does not explicitly disclose design of the drill bit of the drill tool assembly; however, in analogous art of predicting drilling vibrations, Ertas column 12 lines 62-65 teaches “one important value of the diagnostics is to provide information for choosing a bit and operating parameters that have optimized performance over the interval taken as a whole.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 15 further recites “calculate, from the simulated drill bit data, drill bit metric values for the first plurality of drill bit designs.” Patent ‘136 column 12 lines 24-29 disclose:
Exemplary drilling parameters on which one or more vibrational indices may be depend include bit depth, rotary speed (of the drill bit and/or the drill tool assembly), mud pump speed, mud viscosity, weight on bit, mud flow rate, rate of penetration, mechanical specific energy, etc.
Each drilling parameter upon which the vibrational indices depend is a respective drill bit metric for the drill bit designs.
Patent ‘136 does not explicitly disclose design of the drill bit of the drill tool assembly; however, in analogous art of predicting drilling vibrations, Ertas column 12 lines 62-65 teaches “one important value of the diagnostics is to provide information for choosing a bit and operating parameters that have optimized performance over the interval taken as a whole.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 15 further recites “determine correlations between the drill bit metric values and a presence of 3D coupled vibration for the first plurality of drill bit designs as indicated in the simulated drill bit data.” Patent ‘136 column 9 lines 20-21 disclose “a vibration index is associated with a particular set of drilling parameters.” A vibration index indicates a correlation via a defined relationship between vibration and the drilling parameters. The drilling parameters correspond with respective drill-bit metric values.
Patent ‘136 column 12 lines 16-29 disclose:
the frequency-domain model(s) are utilized to generate one or more vibrational indices … the vibrational index may be functionally dependent on one or more drilling parameters … rate of penetration, mechanical specific energy, etc.
The vibrational index depending on respective drilling parameters is the vibrational index being correlated with the respective drilling parameters. The drilling parameters including rate of penetration and mechanical specific are drill bit metric values. See also Patent ‘136 column 14 lines 58-62.
Patent ‘136 column 44 lines 17-19 disclose “two or more of the vibration modes and two or more corresponding indices may be considered in conjunction in efforts to reduce vibration during drilling operations.” Combined vibration modes is related to coupled vibration.
But patent ‘136 does not explicitly disclose coupled vibration; however, in analogous art of predicting drilling vibrations, Ertas column 4 lines 66-67 teach “Vibrations may include but are not limited to torsional, axial, and coupled torsional/axial vibrations.” Coupled vibration is a 3D coupled vibration. See also Ertas column 10 lines 9-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136 and Ertas. Ertas column 18 lines 25-27 incorporates WO2009/155062 in its entirety and patent ‘136 is the US filing deriving priority to WO2009/155062. Thus, Ertas explicitly incorporates the subject matter of patent ‘136 in its entirety.
Claim 15 further recites “and generate a second plurality of drill bit designs with reduced 3D coupled vibration based, at least in part, on the first plurality of drill bit designs and the determined correlations.” Patent ‘136 column 15 lines 5-7 disclose “the vibrational indices may be utilized to evaluate the suitability of one or more potential drill tool assembly designs for the drilling operation.” Evaluating the suitability of a drill tool assembly for the drilling operation is using the vibrational indices to generate a second drill bit design. The drill tool assembly design includes corresponding drill bits. The vibrational indices corresponds with the vibration and correlation with respective drilling parameters.
Patent ‘136 column 15 lines 26-28 disclose “Selecting a preferred drill tool assembly design is an example of adjusting drilling parameters to mitigate vibrations … rate of penetration attainable while minimizing vibrations.” Mitigating vibrations is reducing vibration.
Dependent claims 19 and 20 are substantially similar to claims 5 and 6 above and are rejected for the same reasons.
Dependent Claims 2, 3, 11, 12, 16, and 17
Claims 2, 3, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over patent ‘136 and Ertas as applied to claims 1, 10, and 15 above, and further in view of US 2017-0030166 A1 Shen, et al. [herein “Shen”].
Claim 2 further recites “2. The method of claim 1, wherein generating the second plurality of drill bit designs comprises, determining a threshold metric value for drill bit metric values corresponding to a first drill bit metric that is correlated with 3D coupled vibration for the first plurality of drill bit designs.” Patent ‘136 column 15 lines 16-19 disclose “the utilization of the vibrational indices to evaluate drill tool assembly designs is adapted to identify a drill tool assembly design expected to mitigate vibrations or to result in a preferred vibrational performance during drilling operations.” Patent ‘136 column 17 lines 8-9 disclose “lowest vibration or with a preferred vibrational index.”
Patent ‘136 nor Ertas explicitly disclose a threshold on the drill bit metric value; however, in analogous art of optimizing drilling operations, Shen paragraph 126 teaches:
If the performance parameter does not meet a particular threshold or criterion (e.g., if the ROP is lower than desired), the user may modify one or more parameters (e.g., wellbore parameters, downhole assembly parameters, bit parameters, vibration tool parameters, shock parameters, drilling operating parameters), in order to obtain a modified parameter.
The rate of penetration (ROP) is a drill bit metric value. The performance parameter particular threshold is a determined threshold metric value. See also Shen paragraph 127 last sentence.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine patent ‘136, Ertas, and Shen. One having ordinary skill in the art would have found motivation to use a threshold ROP into the system of mitigating drilling vibrations for the advantageous purpose “to maintain a drilling schedule.” See Shen paragraph 126.
Claim 2 further recites “and updating drill bit design parameters for a drill bit design in the first plurality of drill bit designs based, at least in part, on the threshold metric value.” Shen paragraph 126 teaches:
If the performance parameter does not meet a particular threshold or criterion (e.g., if the ROP is lower than desired), the user may modify one or more parameters (e.g., wellbore parameters, downhole assembly parameters, bit parameters, vibration tool parameters, shock parameters, drilling operating parameters), in order to obtain a modified parameter.
The rate of penetration (ROP) is a drill bit metric value. The performance parameter particular threshold is a determined threshold metric value. The user modifying respective parameters is updating the drill bit design based on the respective required performance threshold.
Claim 3 further recites “3. The method of claim 2, further comprising, removing a first drill bit design in the first plurality of drill bit designs having a first metric value associated with the first drill bit metric below the threshold metric value.” Shen paragraph 126 teaches:
If the performance parameter does not meet a particular threshold or criterion (e.g., if the ROP is lower than desired), the user may modify one or more parameters (e.g., wellbore parameters, downhole assembly parameters, bit parameters, vibration tool parameters, shock parameters, drilling operating parameters), in order to obtain a modified parameter.
Modifying the parameters is removing the previous design because if did not meet the particular threshold.
Claim 3 further recites “and generating a second drill bit design based, at least in part, on the threshold metric value, wherein the second plurality of drill bit designs includes the second drill bit design.” Shen paragraph 126 teaches:
If the performance parameter does not meet a particular threshold or criterion (e.g., if the ROP is lower than desired), the user may modify one or more parameters (e.g., wellbore parameters, downhole assembly parameters, bit parameters, vibration tool parameters, shock parameters, drilling operating parameters), in order to obtain a modified parameter.
Modifying the parameters is removing the previous design because if did not meet the particular threshold. The modified design is a second drill bit design based on the particular threshold.
Dependent claims 11, 12, 16, and 17 are substantially similar to claims 2 and 3 above and are rejected for the same reasons.
Allowable Subject Matter
Claims 4, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 8,589,136 B2 Ertas, et al. [herein “patent ’136”] teaches calculating drilling and performance indices in the context of drilling operation parameters and selecting drill assembly components. Patent ‘136 column 48 teaches the indices and calculations as described are “useful for the particular drilling constraints and objectives.” But patent ‘136 fails to teach relaxing a threshold metric value for a second plurality of drill bit designs.
US patent 8,798,978 B2 Ertas, et al. [herein “Ertas”] column 49 line 40 teaches “minimize this index; keeping it small compared to one.” The index here is “Bit Disengagement Index.” However, this bit disengagement index best corresponds with a vibrational index and not a drill bit metric. Furthermore, Ertas fails to teach relaxing this threshold and Ertas fails to teach relaxing a threshold metric value for a second plurality of drill bit designs.
US 2021/0047909 A1 Bailey, et al. [herein “Bailey”] paragraph 185 teaches maximizing a drilling rate, minimizing dysfunction, and weight-on-bit (WOB) not exceeding a threshold. But Bailey fails to teach relaxing a threshold metric value for a second plurality of drill bit designs.
US 2017-0030166 A1 Shen, et al. [herein “Shen”] paragraphs 126-127 teach threshold performance criteria including a minimum rate of penetration (ROP). But Shen fails to teach relaxing a threshold metric value for a second plurality of drill bit designs.
While relaxing various design variables/constraint within a design optimization context is generally known within the prior art, a general teaching of relaxing a design constraint is not a specific teaching of relaxing the specific threshold metric value as claimed.
None of the references taken either alone or in combination with the prior art of record disclose “relaxing the threshold metric value for evaluation of the second plurality of drill bit designs” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220121790 A1 Chen; Shilin et al.
teaches
Mitigation of High Frequency Coupled Vibrations in Pdc Bits Using In-Cone Depth of Cut Controllers
US 20210047909 A1 Bailey; Jeffrey R. et al.

Drilling Parameters Optimized for Stick-Slip Vibration Conditions
US 20060162968 A1 Durairajan; Bala et al.

PDC drill bit using optimized side rake distribution that minimized vibration and deviation
US 6349595 B1 Civolani; Lorenzo et al.

Optimizing drill bit design parameters
US 9482055 B2 Huang; Sujian

Modeling, designing, and optimizing the performance of drilling tool assemblies
US 8401831 B2 Tang; Wei et al.

Designing secondary cutting structures for a bottom hole assembly. Tang column 22 teaches coupling parameter models together to form a system model “for simulation, analysis and design.”
US 9022145 B2 Rodney; Paul F. et al.

Vibration detection in a drill string based on multi-positioned sensors
Macpherson, J.D., et al. “Application and Analysis of Simultaneous Near Bit and Surface Dynamics Measurements” Society of Petroleum Engineers, SPE 74718, pp. 230-238 (2001)

Analyzing surface and downhole data to characterize vibration in axial and torsional wave velocities.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        8 August 2022